Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flugstad et al (US 6,784,405) cited by applicant.  With regard to claims 1 and 17, Flugstad discloses variable frequency automated capacity radio frequency (RF) dielectric heating system comprising a cavity (158) configured to contain a load (124); a thermal heating system in fluid (air) communication with the cavity (158), wherein the thermal heating system is configured to heat air; and a radio frequency (RF) heating system  (Figures 3-4) that includes an RF signal source configured to generate an RF signal, first (120) and second (122) electrodes positioned across the cavity (158) and capacitively (159) coupled, wherein at least one of the first (120) and second (122) .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugstad et al (US 6,784,405) cited by applicant, in view Stark et al (US 2016/0209213).  Flugstad discloses substantially all features of the claimed invention except the heating system is balance system and wherein the transmission path is electrically coupled between the RF signal source and both the first electrode and the second electrode.  Stark discloses the heating system is balance system and wherein the transmission path is electrically coupled between the RF signal source and both the first electrode and the second electrode (par. 0058, lines 16-27). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Flugstad the heating system is balance system and wherein the transmission path is electrically .
Claims 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugstad et al (US 6,784,405) cited by applicant, in view of Collins et al (US 6,063,233).  With regard to claims 11-12, Flugstad discloses substantially all features of the claimed invention except the thermal heating system comprises a convection heating system.  Collins discloses the thermal heating system comprises a convection heating system (col.2, lines 20-29).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Flugstad the thermal heating system comprises a convection heating system as taught by Collins in order to suit for user specific application. 
Claims 11, 15 and  18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugstad et al (US 6,784,405) cited by applicant, in view of Barnett et al (US 2015/0150270).  Flugstad discloses substantially all features of the claimed invention except the thermal heating system comprises one or more gas burners. Barnett discloses a thermal heating system comprises one or more gas burners (par. 0190 and par. 0195).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Flugstad the thermal heating system comprises one or more gas burners as taught by Barnett in order to suit for user specific application. With regard to claim 12, Barnett discloses the thermal heating system comprises a convection heating system (par. 0172).
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the first electrode is physically positioned between the cavity and a first radiant heating element of the one or more heating elements, and the first electrode includes one or more openings that enable air flow between the radiant heating element and the cavity as recited in claims 13-14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 12, 2021